Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (WO 2017/057466) in view of Kushi (JP 2017-226901).
Regarding claim 1, Yoshida teaches a method for manufacturing a tailored blank (12) press formed product (p.0042), comprising a welding step in which two steel plates (14, 16) are abutted against each other (p.0041; as shown in Fig. 2) and welded together at side surfaces of the two steel plates to form a blank (p.0042); a shearing step of shearing the blank or a processed blank along a line that crosses a welding line formed in the welding step (abstract; p.0023; p.0024; p.0036; p.0039; p.0078; Fig. 10 and 11); and the welded-and-sheared portion being welded in the welding step (p.0042; abstract).
Yoshida fails to disclose an electric heating step of electrically heating a welded-and-sheared portion of a sheared section of the blank or the processed blank.
Kushi teaches a method wherein a processing portion is heated by electric heating in order to relax residual stress caused by pressing (p.0010-0012; p.018; p.0025).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Yoshida, with Kushi, by electrically heating the welded-and-sheared portion, for the advantages of relaxing residual stress caused by shearing and welding.
Regarding claim 2, Yoshida and Kushi combined teach the method for manufacturing the tailored blank press formed product as set forth above, further comprising: a spot welding step of performing spot welding on a steel product obtained by shearing the blank or the processed blank (p.0019; p.0025; p.0039), the spot welding step being performed before or after the electric heating step (p.0019; p.0025; p.0039), wherein the electric heating step is performed by using an electrode used in the spot welding step (p.0019; p.0025; p.0039).
Regarding claim 7, Yoshida and Kushi combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein in the electric heating step, an energizing current and an energizing time are set so that a temperature is lower than a transformation point of the two steel plates (Kushi; p.0009-0010; p.0039; p.0046-0047; steel melts at 3000F).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (WO 2017/057466) in view of Kushi (JP 2017-226901), and further in view of Miyamoto (US 2006/0151441).
Regarding claim 3, Yoshida and Kushi combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein in the electric heating step, the welded-and-sheared portion is clamped by a pair of electrodes, and a current is applied between the pair of electrodes (p.0019; p.0025; p.0035; p.0039).
Yoshida and Kushi combined fail to disclose wherein at least one of the electrodes is a convex electrode.
Miyamoto teaches electric heating by clamping a pair of electrodes (1, 2), wherein at least one of the electrodes is a convex electrode (electrode 1 has a convex face; as shown in Fig. 2-6; 10-12), and a current is applied between the pair of electrodes (p.0011).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Yoshida and Kushi, with Miyamoto, by having one of the electrodes of Kushi being convex, for the advantages of localized heating.
Regarding claim 4, Yoshida, Kushi and Miyamoto combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein the pair of electrodes are both convex electrodes (Miyamoto; as shown in Fig. 10-12), and a line that connects end portions of the convex electrodes crosses the welded-and-sheared portion (Moyimoto, as shown in Fig. 10-12; Kushi, as shown in Fig. 7).
Regarding claim 5, Yoshida, Kushi and Miyamoto combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein a clamping force applied by the pair of electrodes to the welded-and-sheared portion is less than a force that causes plastic deformation of the two steel plates (Kushi, as shown in Fig. 7 there is no plastic deformation of the workpiece before or after applying current to the workpiece; Moyimoto, as shown in Fig. 10, before current is applied to the electrodes, there is no plastic deformation of the plates).
Regarding claim 6, Yoshida, Kushi and Miyamoto combined teach the method for manufacturing the tailored blank press formed product as set forth above, wherein a clamping force applied by the pair of convex electrodes to the welded-and-sheared portion is less than a force that causes plastic deformation of the two steel plates (Kushi, as shown in Fig. 7 there is no plastic deformation of the workpiece before or after applying current to the workpiece; Moyimoto, as shown in Fig. 10, before current is applied to the electrodes, there is no plastic deformation of the plates).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/20/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761